Citation Nr: 1548362	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  06-21 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for erythema multiforme prior to July 1, 2012 (date of severance of service connection).

2.  Entitlement to service connection for bilateral knee disability, to include as due to a service-connected bilateral foot disability.  

3.  Entitlement to service connection for arthritis in multiple joints.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to service connection for diabetes mellitus, to include as secondary to erythema multiforme.

6.  Entitlement to service connection for peripheral neuropathy of upper and lower extremities, to include as secondary to diabetes mellitus.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disorder.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.

10.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO)

The Board notes that the RO appears to have made an implicit determination that new and material evidence has been received to reopen the Veteran's claim of service connection for a right shoulder disorder in that the RO adjudicated the merits of the underlying decision.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2015.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The Board notes that the Veteran's bilateral knee and arthritis claims were previously before it in December 2010, September 2012, August 2013 and August 2014 when they were remanded for further development.  As a preliminary matter, the Board finds that the development directed by the prior remands on these claims has been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, further development is still required regarding these claims; as well as the erythema multiforme, diabetes, neuropathy, and psychiatric disorder claims.  The Board also finds, as detailed below, that new and material evidence has been received to reopen the back, neck, and right shoulder; but that further development is required regarding the underlying claim of service connection for the right shoulder.  Accordingly, these claims are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection was previously denied for disabilities of the upper back (neck) and lower back by a July 1985 rating decision.  That decision was upheld by a May 1987 Board decision.

2.  An April 2003 rating decision found that new and material evidence had not been received to reopen a claim of service connection for a back disorder.  Further, that decision denied service connection for a right shoulder disorder.  Both denials were upheld by an August 2007 Board decision; and nothing indicates the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

3.  The evidence received since the prior denials of service connection for the back, neck, and right shoulder was not previously submitted to agency decisionmakers, relates to an unestablished fact(s) necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating these claims.

4.  The competent and credible evidence of record reflects it is at least as likely as not that the Veteran has osteoarthritis of the lumbar spine (low back) that developed as a result of his active service.

5.  The competent and credible evidence of record reflects it is at least as likely as not that the Veteran has osteoarthritis of the cervical spine (neck) that developed as a result of his active service.




CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for a back disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for a neck disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence having been received to reopen the claim of entitlement to service connection for a right shoulder disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for a grant of service connection for osteoarthritis of the lumbar spine (low back) are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for a grant of service connection for osteoarthritis of the cervical spine (neck) are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  For the reasons detailed below, however, the Board finds that new and material evidence has been received to reopen the back, neck, and right shoulder claims.  The Board also finds, as detailed below, that service connection is warranted for disabilities of the low back and neck, which represents a complete grant of the benefits sought on appeal for these claims.  Therefore, no further discussion of VA's duties to notify and assist is warranted with respect to this aspect of the Veteran's appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Board notes that service connection was previously denied for disabilities of the upper back (neck) and lower back by a July 1985 rating decision.  That decision was upheld by a May 1987 Board decision.  Further, an April 2003 rating decision found that new and material evidence had not been received to reopen a claim of service connection for a back disorder.  Further, that decision denied service connection for a right shoulder disorder.  Both denials were upheld by an August 2007 Board decision; and nothing indicates the Veteran appealed that decision to the Court.

In view of the foregoing, the Board finds that prior denials of service connection for the back, neck (upper back), and right shoulder are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In this case, the Board notes that the evidence of record at the time of the prior denials includes statements from the Veteran, his service treatment records, and various post-service medical records.  The Veteran's service treatment records note that he was treated for back complaints, among other things, in August 1982.  However, there was no diagnosis of a chronic back disorder in the service treatment records; and there were no references to the neck or right shoulder.  Further, his spine, neck, and upper extremities were all evaluated as normal on his July 1982 separation examination.  Post-service medical records beginning in 1984 note the Veteran reported recurrent back pain since an in-service motor vehicle accident.

The May 1987 Board decision denied service connection for lower and upper back disabilities finding that the medical evidence of record, at that time, was not sufficient to find that the Veteran currently had a chronic back disorder that had its inception during service.  Similarly, the Board found that an upper back disorder was not shown present in service.

The August 2007 Board decision found that new and material evidence had not been received to reopen the claim of service connection for a back disorder.  In pertinent part, the Board found that none of the evidence received indicates that his back disability was incurred during, or aggravated by, his period of active service.  Further, the Board noted that some of the new evidence provided evidence against the claim.  For example, a May 2002 VA outpatient treatment report noted that he reported hurting his back in a work-related accident in 2001.  Similarly, a November 2001 report from a private physician noted the Veteran fell at work and hurt his back in June 2001.  

The August 2007 Board decision also found that the Veteran's right shoulder disability was not caused by his active military service.  In pertinent part, the Board noted that his service treatment records were completely negative for any diagnosis of or treatment for a shoulder disability.  Additionally, there was no post-service medical evidence to provide a link between his current shoulder disability and his period of active military service.  Rather, the post-service medical records provided evidence against the claim as the May 2002 VA outpatient treatment report showed that he reported hurting his shoulder while working as an auto mechanic the previous year.  Further, the November 2001 private physician's report showed he slipped and fell at work, hurting his shoulder.

The evidence received since the last prior denial includes additional statements and hearing testimony from the Veteran, as well as additional post-service medical records.  In his statements and hearing testimony, the Veteran has indicated that his back, neck, and right shoulder disabilities are residuals of an in-service motor vehicle accident, and provided details thereof that do not appear to have been advanced at the time of the prior denials.  The Board finds that this evidence goes to the basis of the prior denials.  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, the Board has previously determined that the Veteran's account of injuries from an in-service motor vehicle accident and recurrent symptoms since that time was credible.

In view of the foregoing, the Board finds evidence received since the prior denials of service connection for the back, neck, and right shoulder was not previously submitted to agency decisionmakers, relates to an unestablished fact(s) necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating these claims.  Therefore, new and material evidence has been received to reopen the back, neck, and right shoulder claims in accord with 38 C.F.R. § 3.156(a), and they are reopened.

Adjudication of these appellate claims does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claims.  In the adjudication that follows, the presumption that the evidence submitted to reopen is true without regard to the other evidence of record no longer applies.

In regard to the low back and neck claims, the Board notes that there is competent medical evidence which diagnoses the Veteran with osteoarthritis of the lumbar spine (low back) and cervical spine (neck).  Moreover, there is medical opinion evidence that pre-dates the Veteran's subsequent injuries.  See January 1986 report by Dr. Hernando Payne, who related the Veteran's low back and neck disabilities to service.  The Board also reiterates that the Veteran has consistently provided credible evidence of recurrent back and neck pain since at least 1984; i.e., a period shortly after service and since that time.  Further, the law provides that service connection may be established on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b for the specific chronic diseases, including arthritis, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, the law mandates resolving all reasonable doubt in favor of a claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not that the Veteran has osteoarthritis of lumbar spine (low back) and the cervical spine (neck) that developed as a result of his active service.  Therefore, service connection is warranted for these disabilities.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a back disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for a neck disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for a right shoulder disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

Service connection for osteoarthritis of the lumbar spine (low back) is granted.

Service connection for osteoarthritis of the cervical spine (neck) is granted.


REMAND

Initially, the Board notes that it previously remanded the Veteran's bilateral knee and arthritis of multiple joints for a VA examination to address the etiology of these disabilities.  As part of the August 2014 remand, the Board noted that the December 2013 VA examination did not consider the Veteran's consistent competent statements regarding the in-service motor vehicle accident, and instead provided a rationale based solely on the fact the accident was not documented in the service treatment records.  Consequently, the Board found that VA examination to be inadequate and remanded the case for a new examination to address these statements.  The Board also directed that such an examination address the Veteran's contentions that these disabilities were secondary to his service-connected connected hallux rigidus of the right and left feet, and/or erythema multiforme.

The Board notes that the subsequent October 2014 VA examination did address the Veteran's contentions of secondary service connection.  Further, the examiner opined that condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  However, other than noting that there was no evidence of reactive arthritis in service, the rationale provided focused primarily on the claims of secondary service connection.  Moreover, even though the in-service motor vehicle accident was noted as part of the Veteran's history, the rationale did not refer to the Veteran's consistent competent statements regarding this accident even though that was the basis for the last remand.  Therefore, the Board must find that this examination is not adequate for resolution of these claims.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, even though the Board regrets the additional delay, it must remand this case to ensure the Veteran is accorded an adequate medical examination and opinion for these claims.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board further notes, as indicated above, the Veteran has contended that his right shoulder is a residual of the in-service motor vehicle accident.  As it has been previously determined he has provided consistent and competent statements of said accident, the Board finds that a competent medical examination and opinion is also required to address the nature and etiology of the claimed right shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin, supra.

In regard to the acquired psychiatric disorder claim, the Veteran has contended that it is due to stressors during military service when he was subjected to racial slurs and was left threatening notes and letters.  He also reported that he was involved in fights where they were outnumbered.  Although no such events appear to be documented in the service records, the Federal Circuit has observed that 38 C.F.R. 
§ 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).  Further, the Veteran has also intimated that his current psychiatric disorder was the result the injuries he received in said accident; or his secondary to the impairment he has experienced from his service-connected disabilities to include his hallux rigidus of the right and left feet.  

In view of the foregoing, the Board finds that a competent medical examination and opinion is also required for the Veteran's psychiatric disorder claim.  See McLendon, supra; Colvin, supra.

With respect to the diabetes, to include associated neuropathy, the Veteran contended at his hearing that it developed due to the medications he was prescribed for his erythema multiforme.  Thus, the diabetes and neuropathy claims are inextricably intertwined with the erythema multiforme claim.  Although service connection has been severed for this disability, he contended at his hearing that this action was the result of clear and unmistakable error (CUE).  The Board must defer consideration of the erythema multiforme, diabetes, neuropathy, until the AOJ adjudicates, in the first instance, his CUE claim regarding the severance of service connection.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Finally, in regard to the TDIU claim, the Board notes that resolution of the other claims may affect whether the Veteran is entitled to this benefit.  As such, these issues are also inextricably intertwined; and the Board will defer adjudication of the TDIU claim until the development deemed necessary for the other claims have been completed.







Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the issue of clear and unmistakable error in the decision to sever service connection for the Veteran's erythema multiforme.  

2.  Request the names and addresses of all medical care providers who have recently treated the Veteran for his knees, arthritis, right shoulder, psychiatric disorder, diabetes, and neuropathy.  Even if the Veteran does not respond, determine if there are any VA treatment records for the period from June 2015.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service knee, right shoulder, and psychiatric symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his current disabilities of the knees, right shoulder, and arthritis.  The claims folder should be made available to the examiner for review before the examination.

For any such disability found to be present on examination, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports about injuries sustained in an in-service motor vehicle accident must be considered in formulating the requested opinion.  

The examiner must note that the absence of evidence of treatment for the asserted disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be expressed without resort to speculation.

5.  The Veteran should be afforded an examination to determine the nature and etiology of his current acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.

For any acquired psychiatric disorder found to be present, the respective examiner should indicate whether it is at least as likely as not that the disability is related to the Veteran's military service, to include the purported in-service personal assault and/or his account of the in-service motor vehicle accident.  

If the examiner determines the Veteran current acquired psychiatric disorder is not directly related to service, he or should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the service-connected hallux rigidus of the right and left feet, lumbar spine, and/or cervical spine.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

6.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


